dissenTing opinion by judge biggs.
The law of this case is very simple. In July, 1896, the plaintiff rented of Magruder the farm in question. There was more land than he could cultivate. At his suggestion William Stewart moved his family into one of the houses on the premises under an agreement that he would assist plaintiff in the cultivation of the farm. On the twenty-eighth of December, 1896, the plaintiff’s wife died and two days thereafter William Stewart moved into the house that plaintiff was occupying and the two families lived together until sometime in January or the first of February, 1897, when the plaintiff engaged to work for Magruder for one month. He took one of his children with him to Magruder’s and the other he sent to visit his mother. He took with him to Magruder’s his bedroom furniture for the use of himself and child. He left the remainder of-his effects, consisting of some household furniture, com, hay, farming implements and some hogs on the rented premises. In addition to this the plaintiff testified that he had no intention of abandoning the premises, but intended to return about the first of March, and that he did so return and found the defendant in possession. The farm was sold under a deed of trust and Dewey, the lessor of the defendant, purchased at the sale. The plaintiff testified that the day before the defendant obtained possession he met Dewey at the farm and then notified him that he* was in possession of the land under a lease from Magruder, and that he did not intend to surrender his lease. On the next day and during the temporary absence of the plaintiff William Stewart permitted the defendant to take possession.
Under the foregoing facts which are undisputed, the questions were whether under the agreement between plain*32tiff and William Stewart a cotenancy was established between them; or whether William was an employee or cropper to be compensated for his labor by one-half of the crops after the rent was paid ? If the former is the fact, then it is clear that the plaintiff can not maintain the action. If the latter be true, then it is equally clear under the evidence that the defendant is guilty of a forcible entry and detainer of the land. The court submitted these questions under the following instructions:
The court on its own motion gave the following instruction to the giving of which the defendant excepted and saved exceptions: “If the jury find from the evidence in the case that plaintiff sublet the premises sued for in whole or in part to his brother, William Stewart, then this action can not be maintained by plaintiff. But if plaintiff merely hired William Stewart to come upon the premises and with his family keep house for plaintiff and said William was to further assist plaintiff in the cultivation of the crops, and was to receive as his compensation for such housekeeping and labor in the crops one-half of the proceeds of the crops, after payment of rent, then said William was not in possession of the premises, either singly.or in conjunction with plaintiff.”
Instructions. The court gave the following instructions asked by the plaintiff to the giving of which the defendant at the time excepted and saved exceptions: “The jury is instructed that neither the title nor the right to possession is in issue in this case; the matter of right is foreign to the case. The question for the jury to decide under the evidence is merely has there been a forcible entry and detainer on plaintiff’s possession by the defendant. And by a forcible entry is meant only this, has it been shown by a preponderance of the evidence that plaintiff Stewart was at any time within three years next before the commencement of this action in peaceable possession of the premises, and while so in possession and without his consent and against his will, defendant took possession; if the jury *33so find, then the verdict must be for the plaintiff for the possession of the premises and they should also assess his damages, which damages are the value of the rents and profits of the premises as shown by the evidence from the date such possession was forcibly taken to the present time, and the jury should further find what is- the value of the monthly rents and profits as shown by the evidence.”
“The court instructs the jury that if they believe from the evidence that plaintiff Yan Stewart went into possession of the lands in controversy in June Or August, 1896, as the tenant of Magruder, and he either thought himself or his servant or employee was in possession on March 1, 1897, and that defendant on said day entered into the possession of the premises against his will and without his consent, then such entry was forcible. And if you further find that defendant was in possession of the premises at the time plaintiff brought this action, to wit, 1st day of April, 1897, against the will and consent of the plaintiff, then your finding must be for the plaintiff.”
“The jury is instructed that it is not necessary to constitute possession of the premises, that the plaintiff should stand upon a part of the premises, or keep his tenant, agent or servant there, but that any act done by him thereon indicating an intention to hold possession for himself was sufficient to give him actual possession; any overt acts indicating dominion and purpose to occupy and not to abandon the premises will constitute actual possession.”
The court gave for the defendant the following instructions :
2. “The court instructs the jury that before the plaintiff can recover in this case he must satisfy the jury that he had the exclusive possession of the land. And if the jury find that plaintiff did not have the exclusive possession at the time defendant Miles took possession, the verdict will be for the defendant.”
*343. “If the jury find from the evidence that at the time defendant Miles took possession of the place, one "William Stewart was in possession or partly in possession with the plaintiff, the verdict of the jury will be for the defendant.” ■
Were the instructions of the court and these given at the instance of the plaintiff authorized by the evidence? That is the only question for review. My associates hold in effect that there was no evidence to support thepi, that is there was no substantial evidence that William Stewart was an employee of plaintiff or was a mere cropper on the farm, hence they reverse the judgment. This is the pivotal fact and I take issue with them as to it. It may be remarked here that whether William Stewart became a codefendant with plaintiff and entitled to occupy the land jointly with him, or whether he was a mere cropper on the shares, depended upon the agreement between the parties and not upon the fact that he was to receive an agreed proportion, of the crops. Johnson v. Hoffman, 53 Mo. 504. The plaintiff testified emphatically that he rented the farm from. Magruder. He alone testified as to the terms 'of the subsequent agreement between him and William Stewart, Judge Bond has given some of his testimony on the subject, but not all. I will attempt to supply the omitted portions. Following the statement that William Stewart had taken possession of plaintiff’s house and furniture after the death of the latter’s wife under an agreement to keep house for him, the plaintiff was asked this question on his cross-examination:
“Q. The place was in his (William Stewart’s) possession ? A. Well, I don’t know whether you could term it that way or not.”
“Q. How’s that? A. I don’t know whether you term it that way or not. I suppose it would be in his possession.” -» * *-
“Q. Was he (William Stewart) going to cultivate the land with you? A. Yes, sir.
*35“Q. He had an interest in it as well as yon, didn’t he? .A. Well he was to go ahead and tend a crop, the rent was to be (paid) and he was to furnish his team and the rent to be (paid) and he was to have half.”
“Q. Yon and he were partners then as regards the renting of that place with yon ? A. “I rented it to him. I rented the place from Mr. Magruder and after that I took him in as a partner, if you term it that way.” * * *
“Q. What was the agreement between yon and your brother in regard to his going on the place? A. Well, I rented the place and told him it was more than I could attend myself. I says, if you want to come on I will let you have it and we will pay rent out of the crop and then we will divide up.”
On re-examination he testified:
“Q. Well, now I desire to ask you how your brother was there ? A. The substance of it was he cam'e there and was to give half after rent was paid to come and keep house for me.”
“Q. Get one-half after the rent was paid? A. Yes, sir."
“Q. Did you ever rent it to him ? A. No, sir.”
Appelate practice. The rule is well established that an appellate court in determining the sufficiency of evidence must indulge every inference in favor of the paidy offering the testimony. Cohn v. Kansas City, 108 Mo. 387. Assuredly my associates have disregarded this rule. The testimony of the plaintiff is not clear, and his statements are somewhat conflicting, but the reasonable inference to be drawn from his entire testimony is that William Stewart was a cropper on the shares with no interest or control over the land except the right to enter upon it to cultivate and gather the crops. It was for the jury to draw this inference, and having done so we have no right to disturb their finding. It seems to me that -the majority *36opinion violates and is opposed to the principle declared by the supreme court in its decision in Cohn v. Kansas City, supra. This rule of appellate practice is of great importance and it ought to be observed strictly. I therefore ask that the case be certified to the supreme court.